DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/101,277, filed on 11/23/2020, claims foreign priority to TW109129145 filed on 08/26/2020.
Response to Amendment
This Office Action is in response to the amendments submitted on 06/23/2022, and based on further search and consideration.  Claims 1, 4, 6 are currently amended.  
Claims 1-10 are examined; claims 11-20 are withdrawn from examination.  

Information Disclosure Statement
	No information disclosure statement is currently on file for the present application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conductive vias are free from extending into the passivation layer” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “conductive vias are free from extending into the passivation layer”  The limitation is not understood.  As currently written, it appears that the claim requires that the conductive vias (210 of fig 2a) are free from extending into the passivation layer (211 of fig 2a).  The limitation “free from” is understood as meaning “not having, containing, subject to, contacting, or affected by.”  That is to say, the claim requires that the conductive vias do not extend into the passivation layer.  But the drawings and specification show the opposite – vias 210 do extend into the passivation layer 211 (all figures.)  The specification, para 0042, specifies that 210 connects the conductors 280b and 280a, which are on opposing sides of the passivation layer 211.   Because it is unclear how conductive vias are free from extending into the passivation layer and yet pass through it, or whether applicant intended to claim that the vias do not extend into the first insulating layer 28a, or are exposed from a surface of the passivation layer 211, some other interpretation, the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention.  The meaning of every term used in a claim should be apparent from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention."  Packard, 751 F.3d at 1311.  For the purposes of examination and to further compact prosecution, the limitation will be read as “conductive vias extend into the passivation layer.”
Claims 2-10 depend from claim 1 and are rejected for the reasons above.
	Applicant should confirm which interpretation is correct in the next Office communication.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20200006288 A1.)
Regarding claim 1, Chen discloses: An electronic structure, comprising: 
an electronic body (140 and circuit portion, ann fig 5, fig 11) including a first side and a second side opposite to each other (fig 5), wherein the electronic body includes a base (140) and a circuit portion formed on the base (circuit portion, ann. Fig 5), 
such that the base defines the second side, and the circuit portion defines the first side, and 
the base includes a plurality of conductive vias (152) electrically connected with the circuit portion and exposed from the second side (152 meets 154 at surface of second side, ann fig 5),
wherein the circuit portion includes at least one passivation layer (138) being in direct contact with the base and a circuit layer (circuit layer, ann fig 5) bonded to the passivation layer and electrically connected with the conductive vias (152), and wherein the conductive vias are free from extending into the passivation layer (152 goes through 138; limitation understood as conductive vias extend into passivation; see 112b above)
 a plurality of first conductors (72) formed on the first side of the electronic body and electrically connected with the circuit portion (connected through vias 116); 
a plurality of second conductors (154) formed on the second side of the electronic body and electrically connected with the conductive vias (directly contacting, fig 5); 
a first insulating layer (74) formed on the first side of the electronic body and encapsulating the first conductors; 
and a second insulating layer (142) formed on the second side of the electronic body and encapsulating the second conductors.

    PNG
    media_image1.png
    690
    666
    media_image1.png
    Greyscale

Regarding claim 2, Chen disclose that the electronic structure is used as an integrated voltage regulator (because the electronic structure 112 can be e.g. logic, base-band, AP, memory, CPU, etc., and may further contain passive devices, para 0033, all of which regulate current and voltage.  The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.)
Regarding claim 3, Chen discloses the first conductors are exposed from the first insulating layer (fig 11 Chen, tops of 72 coplanar with 74).
Regarding claim 4, Chen discloses that the second conductors are exposed from the second insulating layer (154 exposed from 142, figs 5, 11).
Regarding claim 5, Chen discloses an electronic package (fig 11), comprising: 
an encapsulating layer (62) including a first surface and a second surface opposite to each other; 
the electronic structure of claim 1 (112) embedded in the encapsulating layer; 
and a plurality of conductive pillars (70) embedded in the encapsulating layer.
Regarding claim 6, Chen further discloses that at least one of ends of the conductive pillars, the second insulating layer and the second conductors is exposed from the second surface of the encapsulating layer (all of: ends of pillars 70, 142, and 154 are coplanar with and thus exposed from lower surface of 62; fig 11).
Regarding claim 7, Chen discloses at least one circuit structure (2) formed on one or both of the first surface and the second surface of the encapsulating layer and electrically connected with the plurality of conductive pillars and the electronic structure.
Regarding claim 8, Chen discloses a plurality of conductive components (92, fig 14) formed on the first surface of the encapsulating layer and electrically connected with one or both (both, fig 14) of the conductive pillars and the first conductors.
Regarding claim 9, Chen discloses an electronic component (2) attached on the second surface of the encapsulating layer and electrically connected with one or both (both; fig 11) of the second conductors and the conductive pillars.
Regarding claim 10, Chen further discloses a second electronic component (additional electronic structure 112, fig 11) embedded in the encapsulating layer.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THS/
Examiner, AU 2817


	
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817